          Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 1 of 23




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                      )
VIRGINIA, et al.,                                     )
                                                      )
       Plaintiffs,                                    )
                                                      )       Case No. 1:20-cv-242-RC
v.                                                    )
                                                      )
DAVID S. FERRIERO, in his official capacity           )
as Archivist of the United States                     )
                                                      )
       Defendant.                                     )
                                                      )


         CONSENT MOTION OF THE ERA COALITION AND ADVOCATES IN
          THE WOMEN’S MOVEMENT FOR LEAVE TO FILE BRIEF AMICI
             CURIAE IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
                     DEFENDANT’S MOTION TO DISMISS

       The ERA Coalition and advocates in the women’s movement (collectively, “Amici”)

seek leave from the Court to file the attached brief amici curiae in support of Plaintiffs’ response

to Defendant’s Motion to Dismiss. See DC LCvR 7(o); see also Fed. R. App. P. 29(a).

       Amici join Plaintiffs in asking this Court to deny Defendant’s Motion and hold that a

time limit imposed unilaterally by Congress cannot override the will of citizens in the thirty-eight

states that have ratified the Equal Rights Amendment (“ERA”). Amici submit the attached brief

to explain how the painfully slow progress toward women’s equality underscores the importance

of adhering to the plain text of Article V, which states that an amendment “shall be valid to all

intents and purposes, as part of this Constitution, when ratified by the legislatures of three

fourths of the several states.” The attached brief also provides insight into the persistent

inequality faced by women today, demonstrating that the ERA remains as relevant and essential

as it was when it was drafted in 1923 and passed by Congress in 1972.




                                                  1
          Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 2 of 23




        All parties consent to this Motion and to the filing of the attached brief amici curiae. This

Motion was timely filed, and consideration of Amici’s brief will not unduly delay this Court’s

ability to rule on Defendant’s Motion to Dismiss. DC LCvR 7(o)(2).

                   INTRODUCTION AND STATEMENT OF INTEREST

        Plaintiffs brought this case to require the Archivist to publish the ERA as an amendment

to the U.S. Constitution. Defendant’s Motion to Dismiss concerns, in part, whether the plain

language of Article V—which establishes a process for amending our Constitution that does not

contemplate any time limits—can be circumvented by Congress despite sufficient ratification by

the States.

        Amici are a broad group of organizations that advocate for equality and opportunity for

women and work to eliminate sex-based discrimination and violence:

        Alice Paul Institute (API)
        American Association of University Women (AAUW)
        Association of Flight Attendants-CWA (AFA-CWA)
        Arizona NOW
        Black Women’s Roundtable (BWR)
        Dolores Huerta Foundation
        Domestic Violence Legal Empowerment and Appeals Project (DV LEAP)
        Downtown Women for Change
        Equal Rights Amendment North Carolina Alliance (ERA-NC Alliance)
        Equality Utah
        ERA Coalition
        ERA Minnesota
        ERA Task Force AZ
        Feminist Majority Foundation
        Fund for Women’s Equality (FFWE)
        Gender Justice
        General Federation of Women’s Clubs (GFWC)
        Hadassah, the Women’s Zionist Organization of America, Inc.
        Justice Revival
        League of Women Voters of the United States
        Legal Momentum
        Michigan Federation of Business and Professional Women’s Clubs, Inc.
        Michigan ERAmerica
        Mormons for ERA




                                                  2
          Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 3 of 23




       National Alliance to End Sexual Violence (NAESV)
       National Association of Commissions for Women (NACW)
       National Association of Social Workers (NASW)
       National Association of Women Lawyers (NAWL)
       National Congress of Black Women, Inc.
       National Council of Jewish Women, Inc.
       National Federation of Business and Professional Women’s Clubs
       National Immigrant Women’s Advocacy Project, Inc. (NIWAP)
       National Organization for Women (NOW)
       National Women’s Political Caucus (NWPC)
       National Women’s Political Caucus Foundation
       Oklahoma Women’s Coalition
       Project 28 MO
       Rethinking Eve LLC
       Service Women’s Action Network (SWAN)
       Sisters of Loretto - Loretto Community
       Sisters of St. Joseph of Carondelet Area
       TIME’S UP Foundation
       Union Theological Seminary in the City of New York
       United 4 Equality, LLC
       Utah ERA Coalition
       Voto Latino
       Women’s Equality Coalition
       Women’s Health and Reproductive Rights
       Women’s Law Project (WLP)
       Women Lawyers on Guard Inc. (WLG)
       Women’s Media Center
       YWCA USA

       As proponents for gender equality and the advancement of women’s interests, Amici’s

work and members will be significantly impacted by recognition of the ERA. The statements of

interest for each organization are included in an appendix to this motion.

       No person other than the above-described Amici and their counsel have authored the

brief in whole or in part, or contributed money intended to fund the preparation or submission of

the attached brief.

                                          ARGUMENT

       A district court has broad discretion to decide whether to permit the filing of an amicus

brief. See Jin v. Ministry of State Sec., 557 F. Supp. 2d 131, 136 (D.D.C. 2008). As a general




                                                 3
          Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 4 of 23




rule, an amicus brief should be allowed if it will assist the judge “by presenting ideas, arguments,

theories, insights, facts or data that are not to be found in the parties’ briefs.” Mashpee

Wampanoag Tribe v. Bernhardt, 2020 WL 2615523, at *1 (D.D.C. May 22, 2020) (quoting

Voices for Choices v. Ill. Bell Telephone Co., 339 F.3d 542, 545 (7th Cir. 2003)). Consistent

with the requirements of Fed. R. App. P. 29(a)(3), Local Rule 7(o)(2) requires that a motion for

leave to file an amicus brief “set forth the reasons why an amicus brief is desirable, why the

movant’s position is not adequately represented by a party, and why the matters asserted are

relevant to the disposition of the case.” Where a motion for leave to file an amicus brief will be

ruled upon at an early stage of the case, before the Court decides the merits of the underlying

issue, “it is preferable to err on the side of granting leave” to avoid depriving the Court of a

“resource that might have been of assistance.” Neonatology Assoc., P.A. v. Comm’r Internal

Revenue, 293 F.3d 128, 133 (3d Cir. 2002) (Alito, J.).

   I.      Accepting the proposed brief would be desirable and helpful to the Court.

        Courts in this district have found amicus briefs desirable in circumstances like these,

where amici have “special interest in this litigation [and] familiarity and knowledge of the issues

raised therein.” Ellsworth Assocs. v. United States, 917 F. Supp. 841, 846 (D.D.C. 1996). This

remains true even when a party is “very well represented,” because the proposed brief may

“collect background or factual references that merit judicial notice.” Neonatology Assoc., 293

F.3d at 132 (quoting Luther T. Munford, When Does the Curiae Need An Amicus?, 1 J. App.

Prac. & Process 279 (1999)). That is the case here. Amici are organizations that have worked

toward the advancement of women’s equality for many years—in some instances, for many

decades—and are uniquely positioned to understand and report on the history of the fight for

equality and the persistent inequality that continues to this day. The proposed brief draws on the




                                                  4
            Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 5 of 23




collective experience of Amici and is intended to provide the Court with the necessary

background and perspective to inform its ruling.

          Further, “given the broad nature of the relief at issue in . . . this litigation, it does not

seem unreasonable for the Court to consider the potential impact that such relief might have on

[amici].” Cobell v. Norton, 246 F. Supp. 2d 59, 62 (D.D.C. 2003). Dismissing this case would

significantly impact Amici and their members. Amici have devoted significant resources to

effect equality for its members and beneficiaries, including working toward ratifying the ERA. A

favorable resolution of the legal issues before the Court would greatly advance the efforts of

Amici in their fight for equality and would enable them to refocus their efforts and work.

   II.        The proposed brief provides relevant information not adequately covered by the
              parties or other amici.

          The proposed brief does not simply repeat the arguments presented by the parties. It

describes the efforts made by generations of Americans toward achieving constitutional equality

for women, as well as the inequalities that persist today. The attached brief provides a

perspective different from those offered by the parties and other proposed amici, who will be

focusing on other issues and perspectives.

   III.       The information provided by the proposed brief is relevant to the Court’s
              decision on the present Motion to Dismiss.

          The proposed brief will provide the Court with the necessary context to make its decision

on the pending motion to dismiss. It provides an overview of the status of women at the

Founding—a time in which the widespread belief in women’s inferiority led to their exclusion

from the political process. The brief goes on to explain that even when women’s suffrage was

finally achieved, advocates realized it was insufficient to ensure women’s equality. The brief

next follows the history of the ERA, from its first introduction in 1923, through 1944 when both

Republican and Democratic parties added endorsements of the ERA to their party platforms, to




                                                      5
          Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 6 of 23




its ultimate passage in Congress with overwhelming bipartisan support in 1972. Finally, the

brief describes the persistent inequality women continue to face today—in employment and

military service, as well as in matters of safety, domestic violence, sexual violence, and

harassment.

        As the proposed brief demonstrates, the painfully slow progress of equality makes it

particularly important in this context to respect the plain language of Article V, which establishes

a process for amendment that does not contemplate time limits. For this reason, before this

Court resolves Defendant’s motion to dismiss, it should have the benefit of a full understanding

of the history of the fight for constitutional equality, as well as the persistent inequality that

affects women today. In this regard, the proposed brief presents “ideas, arguments, theories,

insights, facts or data that are not to be found in the parties’ briefs” but are nevertheless relevant

to the Court’s decision. Mashpee Wampanoag Tribe, 2020 WL 2615523, at *1.

                                           CONCLUSION

        For the reasons described above, Amici respectfully request that the Court grant their

unopposed motion for leave to file the attached brief amici curiae.




                                                   6
        Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 7 of 23




Dated: June 30, 2020                      Respectfully submitted,

                                          /s/ Christopher Man

                                          Linda T. Coberly
                                          (pro hac vice pending)
                                          Linda A. Greene
                                          Courtney S. Block
                                          WINSTON & STRAWN LLP
                                          35 West Wacker Drive
                                          Chicago, Illinois 60601
                                          312-558-5600
                                          312-558-5700 (fax)
                                          lcoberly@winston.com

                                          Johanna Rae Hudgens
                                          WINSTON & STRAWN LLP
                                          200 Park Avenue
                                          New York, New York 10166
                                          212-294-6700
                                          212-294-4700 (fax)
                                          jhudgens@winston.com

                                          Christopher Man (Bar No. 453553)
                                          WINSTON & STRAWN LLP
                                          1901 L Street NW
                                          Washington, D.C. 20036
                                          202-282-5000
                                          202-282-5100 (fax)
                                          cman@winston.com




                                      7
          Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 8 of 23




                                           APPENDIX

                         STATEMENTS OF INTEREST BY AMICI

        The Alice Paul Institute (API) educates the public about the life and work of leading

equal rights activist Alice Stokes Paul (1885–1977), a major force in the ratification of the

Nineteenth Amendment and the author of the Equal Rights Amendment. API offers leadership

development workshops for teen girls, as well as civic engagement programs for women and

men of all ages that connect history to contemporary events and issues. It is dedicated to

continuing Alice Paul’s work toward the single cause of securing lasting and legally protected

equal rights for all.

        American Association of University Women (AAUW) was founded in 1881 by like-

minded women who had challenged society’s conventions by earning college degrees. Since

then, it has worked to increase women’s access to higher education through research, advocacy,

and philanthropy. Today, AAUW has more than 170,000 members and supporters, 1,000

branches, and 800 college and university partners nationwide. To guarantee equality, individual

rights, and social justice for a diverse and inclusive society, AAUW advocates for passage and

ratification of the Equal Rights Amendment.

        The Association of Flight Attendants-CWA, AFL-CIO (AFA-CWA) is a labor

organization that represents over 50,000 flight attendants on 19 airlines to advance the profession

and enhance air safety both in the airline industry and on Capitol Hill. AFA-CWA has also led

the fight for gender equality in the workplace. For decades, official airline policy prohibited

women who were married, pregnant, or more than 30 years old (and all men) from employment

as flight attendants. Through aggressive legal fights and advocacy, AFA-CWA successfully

eliminated those discriminatory policies and negotiated non-discriminatory protections in all its




                                                 8
          Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 9 of 23




collective bargaining agreements. AWA-CWA members fully support the implementation of the

now-ratified ERA to finally guarantee sex equality in America.

        Arizona NOW was first organized in the 1970s and consists of four active chapters and

thousands of members across the State of Arizona. While the chapters focus on local issues, the

state organization focuses on a legislative watch, state conference, and a PAC that endorses and

supports equality candidates. Arizona NOW has six areas of focus: ending domestic violence

and racism, and supporting LGBT rights, economic justice, reproductive rights, and

constitutional equality, including passing the Equal Rights Amendment.

        The Black Women’s Roundtable (BWR) is a program of The National Coalition on

Black Civic Participation. The BWR is an intergenerational civic engagement network that

advocates for just and equitable public policy that promotes the health and wellness, economic

security, education, and global empowerment of Black women.

        The Dolores Huerta Foundation is a community benefit organization that recruits,

trains, organizes, and empowers grassroots leaders in low-income communities to attain social

justice through systemic and structural transformation. Among other things, the Foundation hires

and trains full-time organizers who form neighborhood organizations, focused in particular on

rural agricultural communities in California. The residents of these communities are primarily

Latinx, immigrants, and low-income. The Foundation bears the name of its president Dolores

Huerta, the labor leader and civil rights activist.

        The Domestic Violence Legal Empowerment and Appeals Project (DV LEAP) is a

national non-profit organization that makes the law work for family violence survivors through

expert appellate advocacy, technical training, and policy initiatives. Working in partnership with

a network of law firms, DV LEAP provides survivors across the country with pro bono appellate




                                                      9
           Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 10 of 23




representation to fight unjust trial outcomes and protect their rights. DV LEAP also files amicus

briefs in state and federal courts, including many briefs in the U.S. Supreme Court, to advance

judicial understanding of the law’s significant implications for survivors.

          Downtown Women for Change is a grassroots organization founded by New York

women committed to preserving and advancing women’s rights, supporting women and girls in

the United States, and working to elect progressive, pro-choice women and allies to political

office.

          The Equal Rights Amendment North Carolina Alliance (ERA-NC Alliance) is a

grassroots advocacy group of leading women’s organizations across the State of North Carolina

who prioritize ratification of the ERA to guarantee equal rights under the law without regard to

sex. The Alliance has thirteen Lead Organizations, including AAUW NC, Business &

Professional Women of NC, NC4ERA, NC NOW, Ratify ERA-NC, Women AdvaNCe,

Women’s Forum, WomenNC, and YWCA of Asheville. The Alliance strives to educate the

public and lawmakers as a non-partisan, non-profit organization.

          Equality Utah was founded in 2004 by a group of visionary members of the Utah

lesbian, gay, bisexual, transgender, and queer (LGBTQ) community with a vision of a fair and

just Utah. Today, Equality Utah’s mission is to secure equal rights and protections for LGBTQ

Utahns and their families.

          The ERA Coalition promotes legal and lived equality for women and girls in the United

States by working for the passage and ratification of an Equal Rights Amendment. Comprised of

more than one hundred organizations across the country, the ERA Coalition advocates for and

educates on the need for constitutional equality.




                                                10
         Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 11 of 23




       ERA Minnesota, founded in 2014, is an organization of thousands of advocates and

many organizations across the State of Minnesota dedicated to making an Equal Rights

Amendment part of our state & national constitutions. To that end, ERA Minnesota educates,

agitates, and organizes through direct action, social media, events, and presentations throughout

the State and Nation to ensure justice and equality for all.

       ERA Task Force AZ was founded in 2016 to advocate for the ratification of the ERA in

Arizona by increasing public awareness, engaging in widespread education, organizing at the

grassroots level, and lobbying state legislators to vote for the ERA. ERA Task Force AZ has a

broad coalition encompassing many different groups and individual who share the goal of

ratifying the ERA and who work for equality for all.

       The Feminist Majority Foundation was created to advance women’s equality and, most

importantly, the empowerment of women and girls in all sectors of society. The Feminist

Majority Foundation, led by Eleanor Smeal, has advocated and worked for the ratification of the

Equal Rights Amendment to the U.S. Constitution for decades.

       The Fund for Women’s Equality promotes legal and lived equality for women in the

United States by increasing public understanding of the need for comprehensive, fair, and equal

treatment of women and girls under the law and the need to end sex inequality in all its forms.

       Gender Justice is a nonprofit legal and policy advocacy organization based in the

Midwest that is committed to advancing gender equity through the law. It uses impact litigation,

policy advocacy, and education to achieve its goals. As part of its litigation program, Gender

Justice represents individuals and provides legal advocacy as amicus curiae in cases involving

issues of gender discrimination. Gender Justice is committed to ensuring that discrimination

based on sex is constitutionally prohibited.




                                                 11
         Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 12 of 23




       The General Federation of Women’s Clubs (GFWC) is an international women’s

organization dedicated to community improvement by enhancing the lives of others through

volunteer service. By Living the Volunteer Spirit, GFWC clubwomen transform lives each day,

through monetary donations and hands-on tangible projects that provide immediate impact.

With nearly 80,000 members in affiliated clubs in every State, the District of Columbia, and

more than a dozen countries, GFWC members work in their own communities to support the

arts, preserve natural resources, advance education, promote healthy lifestyles, encourage civic

involvement, and promote domestic violence awareness and prevention.

       Hadassah, the Women’s Zionist Organization of America, Inc., founded in 1912, is

the largest Jewish women’s organization in the United States, with over 300,000 members,

associates, and supporters nationwide. While traditionally known for its role in developing and

supporting health care and other initiatives in Israel, Hadassah has a proud history of advocating

for the rights of women and the Jewish community in the United States. Hadassah strongly

supports the ERA and all efforts to eliminate discrimination and promote equality and security

for women.

       Justice Revival is a diverse, inclusive, Christian non-profit with a mission of inspiring,

educating, and mobilizing U.S. faith communities to support the human rights of all people, with

special attention to those marginalized based on gender or race. Its ecumenical constituency

includes residents across the United States from a wide range of Christian traditions, who are

united in a shared commitment to justice and equality as core religious values.

       The League of Women Voters of the United States is a nonpartisan, community-based

organization that encourages informed and active participation of citizens in government and

influences public policy through education and advocacy. Founded in 1920 as an outgrowth of




                                                12
         Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 13 of 23




the struggle to win voting rights for women, the League is organized in over 760 communities

and every congressional district in the United States, with more than 400,000 members and

supporters nationwide. The League’s mission is to empower voters, defend democracy, and

promote an open governmental system that is representative, accountable, and responsive.

National and state Leagues have been leaders in pushing for ratification of the Equal Rights

Amendment at the state, local, and federal levels since the Amendment was introduced.

       Legal Momentum, the Women’s Legal Defense and Education Fund, is the oldest civil

rights organization in the country dedicated to advancing the rights of women and girls. For 50

years, Legal Momentum has worked to achieve gender equality through impact litigation, policy

advocacy, and education. Legal Momentum has a particular focus on sexual violence and the

intersection of domestic violence and sexual assault, and was the leading advocate for the

landmark Violence Against Women Act.

       The Michigan Federation of Business and Professional Women’s Clubs, Inc. is an

organization based in Michigan that aims to achieve equity for all women in the workplace

through advocacy, education, and information. The organization educates women on current

issues facing women, including topics such as human trafficking, personal development, pay

equity, and the ERA.

       Michigan ERAmerica is a coalition of organizations and individuals founded in 1976

following the first of three attempts by ERA opponents to rescind Michigan’s ratification of the

Equal Rights Amendment. The coalition’s sole purpose is to gain ratification of a federal Equal

Rights Amendment by protecting Michigan’s ratification, educating the public to the benefits of

constitutional equality, and aiding ratification efforts in non-ratified states. Since its founding,

Michigan ERAmerica has made monetary contributions to ERA ratification efforts in non-




                                                  13
         Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 14 of 23




ratified States. Its most recent contributions were made to efforts in Arizona, Illinois, North

Carolina, and Virginia.

       Mormons for ERA is a national organization of individuals who came together because

of a shared history and common community from the Church of Jesus Christ of Latter-Day

Saints and a shared goal to ratify the Equal Rights Amendment. Mormons for ERA believe that

All Are Alike Unto God, regardless of sex.

       The National Alliance to End Sexual Violence (NAESV) is the voice in Washington

for the 56 state and territorial sexual assault coalitions and 1500 rape crisis centers working to

end sexual violence and support survivors. The rape crisis centers in NAESV’s network see

every day the widespread and devastating impacts of sexual assault upon survivors. NAESV

works to ensure that all survivors of sexual violence have access to the full range of services and

advocates for sexual violence prevention in communities. NAESV’s work to prevent sexual

violence is inextricably linked to the rights and equality of women and girls.

       The National Association of Commissions for Women (NACW) has a mission to

sustain, strengthen, and advocate for women’s commissions in their work to promote equality

and justice for all women and girls and ensure they are represented and empowered in their

communities. NACW provides valuable programs, meaningful activities, relevant resources, and

available expertise to its members.

       The National Association of Social Workers (NASW) is the largest association of

professional social workers in the United States, with 110,000 members in 55 chapters. NASW

promulgates professional policies, conducts research, publishes professional studies and books,

provides continuing education, and enforces the NASW Code of Ethics. With its long-standing

commitment to the elimination of all forms of discrimination against women, NASW recognizes




                                                 14
         Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 15 of 23




the wide range of issues that affect women and is committed to advancing policies and practices

to improve the status and well-being of all women through an intersectional gender lens that

addresses the inequalities women face.

       The National Association of Women Lawyers (NAWL) provides leadership, a

collective voice, and essential resources to advance women in the legal profession and advocate

for the equality of women under the law. Since 1899, NAWL has been empowering women in

the legal profession, cultivating a diverse membership dedicated to equality, mutual support, and

collective success. NAWL was one of the first national organizations to endorse the ERA and

was present for its first reading and presentation at the National Women’s Conference in 1923.

Aiding in the passage of the ERA directly serves NAWL’s mission to advocate for equality of

women under the law by guaranteeing women equal rights and equal protection after nearly a

century of activism.

       The National Congress of Black Women, Inc. is a public service organization that

works for the benefit of women and their families, specifically in the areas of education, civil and

human rights, healthcare, eliminating voter suppression, expanding voter protections, fighting

domestic violence, and expanding rights for women. The Congress has long advocated for the

addition of the Equal Rights Amendment to the U.S. Constitution.

       The National Council of Jewish Women (NCJW) is a grassroots organization of more

than 90,000 volunteers and advocates who turn progressive ideals into action. Inspired by

Jewish values, NCJW strives for social justice by improving the quality of life for women,

children, and families and by safeguarding individual rights and freedoms. NCJW’s Principles

and Resolutions call for it to work toward “[r]epresentation, participation, and involvement of

women in all aspects of the democratic process.”




                                                15
         Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 16 of 23




       The National Federation of Business and Professional Women’s Clubs was organized

in 1919 to develop the business, professional, and leadership potential of women on all levels

through education, advocacy, networking, mentoring, skill building, and economic

empowerment programs and projects. The Federation is a member-based organization affiliated

with the International Business and Professional Women’s Clubs and includes clubs in

California, Colorado, New York, Arizona, Florida, Texas, North Carolina, Illinois, and

Pennsylvania, as well as a Virtual Club. The Federation is committed to equal rights for women

and girls and has supported the Equal Rights Amendment since the 1930s.

       The National Immigrant Women’s Advocacy Project, Inc. (NIWAP) is a non-profit

training, technical assistance, and public policy advocacy organization that develops, reforms,

and promotes the implementation and use of laws and policies that improve legal rights, services,

and assistance available to help immigrant women and children who are victims of domestic

violence, sexual assault, stalking, child abuse, human trafficking, and other crimes. NIWAP is a

national resource center offering technical assistance and training at the federal, state, and local

levels to assist a wide range of professionals who work with immigrant crime victims and/or

whose work affects these victims and to assist professionals in law enforcement and the justice

system. NIWAP and its Director, Leslye E. Orloff, have published legal and social science

research articles about the domestic violence committed against immigrant women and children.

       The National Organization for Women is the largest grassroots activist feminist

organization in the United States and is committed to advancing equal social, economic, and

political rights for all women. For more than a half century, NOW has worked tirelessly to make

the ERA part of the U.S. Constitution. It deployed thousands of activists in nearly every State to

educate state legislatures about the need for an ERA and urge its ratification. In 1978, NOW and




                                                 16
         Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 17 of 23




others successfully lobbied Congress to extend the period for the ERA’s ratification. NOW

continues to educate the public, the media, and elected officials throughout the United States

about the continuing and growing need for the protections that the ERA will guarantee women

and to press the legislatures of even more States to ensure that the ERA becomes enshrined in the

Constitution.

       The National Women's Political Caucus (NWPC) is the earliest multi-partisan,

grassroots organization dedicated to increasing women’s participation in the political process in

the United States. Founded in 1971, the NWPC identifies, recruits, trains, and supports feminist

women for election and appointment to public office. In addition to financial contributions, the

Caucus offers campaign training for candidates and campaign managers, as well as technical

assistance and advice. State and local chapters provide support to candidates running at state and

local levels by helping raise money and providing crucial hands-on volunteer assistance.

       The National Women’s Political Caucus Foundation is a 501(c)(3) non-profit founded

in 2012 for the purpose of building a long-term endowment fund to provide an ongoing and

reliable source of funding, through yearly grants, to assist the National Caucus and its state and

local affiliate chapters with leadership development, education, training, member outreach, and

research projects that promote political equality for women.

       Oklahoma Women’s Coalition works to champion the collective power of Oklahomans

to advance gender equity and justice, dismantling systemic injustice through policy change,

advocacy, and education. The Coalition honors and amplifies the voices most affected by, and

often excluded from, decision and policy-making conversations. It works to achieve a socially

just and equitable world where everyone has an equal opportunity to flourish and to achieve the

full potential for individuals and community.




                                                 17
         Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 18 of 23




        Project 28 MO is a Kansas City-area organization with the mission of making the ERA

the 28th Amendment to the U.S. Constitution. The organization educates and lobbies Missouri

state legislators, as well as the legislators who represent Kansas and Missouri in Congress.

Project 28 MO leads a Missouri ERA advocate network of statewide and city chapters and

organizations that support ratification of the ERA.

        Rethinking Eve LLC was created in 2014 to elevate women to legal equality with men.

Its initial phase has been activism in support of ratification of the Equal Rights Amendment. The

second phase is to bring awareness to how the system is gamed to dishonor and disrespect

women and the feminine. The third phase is to help reimagine societies where the masculine and

feminine are in balance.

        Service Women’s Action Network (SWAN) was founded in 2007 by women veterans.

It is a member-driven organization advocating for the individual and collective needs of service

women past, present, and future. SWAN is dedicated to ensuring that all service women receive

the opportunities, protections, benefits, and respect they deserve during and following their years

of service.

        The Sisters of Loretto - Loretto Community is a religious community founded in

Kentucky in 1812 by three women who recognized the need of children in the area for education

and religious formation. They were assisted in this effort by Rev. Charles Nerinckx, a Belgian

missionary priest, but were not affiliated with any European foundation and have been

recognized as the first American foundation of religious women. In 1979, at its Annual

Assembly, the Loretto Community went on record as endorsing the Equal Rights Amendment to

the U.S. Constitution and gladly joins in this latest effort to secure its ratification.




                                                   18
           Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 19 of 23




          The Sisters of St. Joseph of Carondelet Area are a congregation of religious women

based in St. Louis, Missouri. The congregation has sisters across the United States, in Japan, and

in Peru. The sisters dedicate their lives to bringing Jesus’s mission of love and unity to all

people.

          The TIME’S UP™ Foundation insists upon safe, fair, and dignified work for all by

changing culture, companies, and laws. It enables more people to seek justice through the

TIME’S UP Legal Defense Fund™. It pioneers innovative research driving toward solutions to

address systemic inequality and injustice in the workplace through the TIME’S UP Impact Lab,

and reshapes key industries from within so they serve as a model for all industries.

          Union Theological Seminary in the City of New York is a seminary and graduate

school of theology established in 1836 by founders “deeply impressed by the claims of the world

upon the church.” Progressive theology has long taken shape at Union, where faith and

scholarship walk together to be a moral force in the world. Grounded in the Christian tradition

and responsive to the needs of God’s creation, a Union education develops practices of mind and

body that foster intellectual and academic excellence, social justice, and compassionate wisdom.

Union forms courageous faith leaders who make a difference wherever they serve.

          United 4 Equality, LLC is a Washington, D.C.-based feminist political enterprise

driving legislative and policy change at the local and federal level. Through its “ERA By 2020”

project—and on behalf of grassroots campaigns in six unratified States—United 4 Equality

successfully introduced the original legislation in the U.S. House (2011) and U.S. Senate (2012)

to repeal Congress’s time limit to ratify the Equal Rights Amendment. United 4 Equality’s

campaign for the ERA has the unanimous support of the District of Columbia City Council.




                                                 19
         Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 20 of 23




       Utah ERA Coalition is a bipartisan group of 30 local organizations, national

organizations, and hundreds of Utah citizens working for greater equality and fairness. Utah

ERA Coalition’s mission is to educate Utah citizens about the Equal Rights Amendment and its

importance in providing a strong legal foundation for constitutional protection against sex

discrimination. It supports the fundamental notion that women and men deserve to be legally

protected in all the spaces they occupy—at home, at work, and in the community. Equality,

respect, and fairness for all are Utah values. Through ratification of the ERA, Utah can uphold

the ideal that all men and women across the nation are created equal and deserve constitutional

protection under the law.

       Voto Latino is a grassroots political organization focused on educating and empowering

a new generation of Latinx voters, as well as creating a more robust and inclusive democracy.

Through innovative digital campaigns, culturally relevant programs and authentic voices, Voto

Latino shepherds the Latinx community towards full realization of its political power.

       The Women’s Equality Coalition is an alliance of women’s organizations in the

metropolitan Kansas City area (Missouri and Kansas) who came together in 2012 to promote

voter protection, pay equity, and the prevention of violence against women and girls—through

collective education and advocacy. Coalition members include NAACP (WIN); the KC League

of Women Voters of Jackson, Clay, Platte Counties in Missouri; the League of Women Voters of

Johnson County, Kansas; Zonta International of Kansas City; MainStream; AAUW, KC Chapter;

United Nations Association Women of Greater KC; the Greater Kansas City Women’s Political

Caucus; and the Stand UP KC-Fannie Lou Hamer Women’s Committee, among others.

       Women’s Health and Reproductive Rights is an organization that believes that

controlling one’s own bodily autonomy is a fundamental right. Women’s Health and




                                                20
         Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 21 of 23




Reproductive Rights promotes gender equity, women's health, and reproductive rights, including

access to safe, legal abortions; the right to safe, economically secure pregnancy and parenthood;

and the right to safety, health, and equal protection under the law, irrespective of one’s gender

identity or sexual orientation. Women’s Health and Reproductive Rights takes action for

positive legislative change through its work to elect progressive, pro-choice candidates and its

fight against regressive policies that harm women’s health and well-being.

       The Women’s Law Project (WLP) is a Pennsylvania-based nonprofit public interest

legal advocacy organization that seeks to advance the legal, social, and economic status of all

people regardless of gender. To that end, WLP engages in impact litigation and policy advocacy,

public education, and individual counseling. Founded in 1974, WLP prioritizes program

activities and litigation on behalf of people who are marginalized across multiple identities and

disadvantaged by multiple systems of oppression. Throughout its history, the WLP has played a

leading role in the struggle to eliminate discrimination based on sex in a wide range of areas

including reproductive freedom, health, education, athletics, employment, public benefits,

insurance, rights of incarcerated individuals, LGBTQ rights, racial equity, sexual assault, and

family law, including domestic violence, custody and support.

       Women Lawyers On Guard Inc. is a national, non-partisan, non-profit organization

harnessing the power of lawyers and the law in coordination with other non-profit organizations

to preserve, protect, and defend the democratic values of equality, justice, and opportunity for

all. The organization has participated as amicus curiae in a range of cases before the U.S.

Supreme Court and other federal courts to secure the equal treatment of women under the law

and to challenge sex discrimination, sexual assault, and harassment.




                                                 21
         Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 22 of 23




       The Women’s Media Center is an inclusive and feminist organization that works to

raise the visibility, viability, and decision-making power of women and girls in media to ensure

that their stories get told and their voices are heard. We do this by researching and monitoring

media; creating and modeling original online and on-air journalism; training women and girls to

be effective in media; and promoting women experts in all fields.

       YWCA USA is a national non-profit organization dedicated to eliminating racism,

empowering women, and promoting peace, justice, freedom, and dignity for all. It is one of the

oldest and largest women’s organizations in the nation, serving more than 2 million women,

girls, and their families through a network of 200+ local associations. YWCA has been at the

forefront of the most pressing social movements for more than 160 years. Today, YWCA

combines programming and advocacy to generate institutional change in the key areas of racial

justice and civil rights, empowerment and economic advancement of women and girls, and

health and safety of women and girls.




                                                22
          Case 1:20-cv-00242-RC Document 68 Filed 07/01/20 Page 23 of 23



                                    CERTIFICATE OF SERVICE

        I hereby certify that on July 1, 2020, a true and correct copy of the foregoing was served via ECF

to all counsel of record.


                                                         /s/ Christopher Man
                                                         Christopher Man




                                                    23
